Citation Nr: 1505820	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  09-15 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a right elbow disability, to include as secondary to the service-connected left acromioclavicular joint separation (left shoulder disability).

2.  Entitlement to an evaluation in excess of 20 percent for a left shoulder disability.

3.  Entitlement to an initial compensable evaluation for allergic rhinitis.

(The issue of entitlement to education benefits under 38 U.S.C.A. Chapter 33, the Post-9/11 GI Bill, will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Coast Guard from April 1999 to January 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2008 and September 2013 rating decisions by the San Diego, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

An evaluation in excess of 10 percent for a left shoulder disability was denied in the October 2008 decision; in an October 2009 decision, the RO granted an increased 20 percent evaluation for the entirety of the appellate period.  This was not an award of the maximum evaluation, and the Veteran has expressed his desire to pursue a yet higher rating.  The issue therefore remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Board further notes that a temporary 100 percent evaluation for the left shoulder disability has been granted from June 21, 2013, through September 30, 2013, based on surgery with a need for a convalescent period.  38 C.F.R. § 4.30.  

In September 2013, the RO denied service connection for a right elbow disability, and granted service connection for allergic rhinitis, claimed as a sinus condition, and assigned a 0 percent evaluation, effective from June 3, 2103.

The Veteran testified at an October 2014 hearing held before the undersigned via videoconference from the RO.  A transcript of the hearing is associated with the claims file.  

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Also in the September 2013 rating decision, the RO granted service connection for a right shoulder disability, rated 10 percent effective August 20, 2012.  In reviewing the claims file, the Board notes that the nexus opinion upon which that grant was based identifies an in-service injury of the right shoulder which actually involved the left, identifying treatment and complaints during 2009 VA treatment as involving the right shoulder which actually addressed only the left, and failing to note the presence of all service treatment records, including the Veteran's separation examination.  It appears therefore that the grant of benefits for the right shoulder may represent a clear and unmistakable error (CUE).  This possibility is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b).

Moreover, at the October 2014 hearing, the Veteran asserted that he has developed a headache disorder, related to either his left shoulder or allergic rhinitis disabilities.  The AOJ has not adjudicated this claim, and the Board therefore does not have jurisdiction over it.  The claim is also referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

At the October 2014 Board hearing, the Veteran reported that he receives ongoing, potentially relevant treatment for all of the disabilities at issue at the VA medical center in San Diego, to include many of the associated clinics.  The records associated with the claims file run through only June 2013.  The duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  On remand, complete updated VA records should be obtained.

The duty to assist also includes a duty to examine.  In determining whether t a VA medical examination should be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the right elbow, no examination has been provided.  The Veteran has made the colorable claim that his current right elbow complaints are related to overuse as a result of his service-connected left shoulder disability.  As there is a reasonable possibility of substantiating that allegation, a medical opinion is required.

Additionally, it has been 18 months or more since the Veteran was last examined with regard to his left shoulder and rhinitis disabilities.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  At the October 2014 hearing, the Veteran reported that since his June 2013 shoulder surgery, he feels his condition has worsened.  He has also indicated increased difficulty breathing through his nose.  Remand for updated VA examination findings is required.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file complete updated VA treatment records from the VA San Diego Healthcare System, to include all associated clinics, as well as any other VA facility identified by the record or the Veteran, for the period of June 2013 to the present.

2.  Schedule the Veteran for a VA joints examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic record, relevant documents must be printed and provided for review.  

The examiner must:

a) Describe in detail the current status of the Veteran's post-surgery left shoulder disability.  Limitation of motion and the extent of disability due to factors such as fatigability, lack of endurance, weakness, pain, and incoordination must be discussed.

b) Identify all current disabilities of the right elbow; if no cause of the Veteran's complaints of right elbow pain can be identified, such must be clearly stated.  The extent of any functional impairment of the elbow must also be reported.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any right elbow disability is related to an injury or disease in service.

Also, is a right elbow disability at least as likely as not (50 percent probability or greater) caused or aggravated (i.e., worsened beyond the natural progress) by the service-connected left shoulder disability.  The role, if any, of the left shoulder must be discussed, to include consideration of compensatory overuse of the right elbow.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's right elbow disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected left shoulder disability.

3.  Schedule the Veteran for a VA Sinusitis, Rhinitis and Other Conditions of the Nose, Throat, Larynx and Pharynx examination.  The examiner must describe in detail all current manifestations of and impairment attributed to service-connected allergic rhinitis.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






